DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment of 8/20/19 has been entered in full. Claims 18-20, 28 and 29 are amended.
Claims 1-29 are pending in the instant application.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-17, 28 and 29, drawn to a conjugate comprising a polypeptide and an Fc fragment, and a composition comprising said conjugate.

Group II, claim 18-27, drawn to a method of preparing a conjugate comprising a polypeptide and an Fc fragment.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The technical feature linking Groups I and II appears to be that they all relate to a a conjugate comprising a polypeptide and an Fc fragment; however, the prior art renders such a conjugate obvious for the reasons set forth at pages 3-4 of the Written Opinion of the International Searching Authority, mailed 3/20/18 and present in the file of the instant application with a date of 6/4/19. Therefore, the technical feature linking the inventions of Groups I and II does not constitute a special technical feature as defined by PCT rule 13.2, as it does not define a contribution over the prior art.

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election(s) of species
Two elections of species are also required, as follows.
This application contains claims directed to more than one species of non-peptidyl linker of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are:
Polyethylene glycol, polypropylene glycol, an ethylene glycol-propylene glycol copolymer, polyoxytheylated polyol, polyvinyl alcohol, polysaccharide, dextran, polyvinyl ether, a biodegradable polymer (specify type), a lipid-polymer (specify type), chitin, or hyaluronic acid.
Currently, the following claim(s) are generic: 1-7 and 10-29.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each linker is a molecule with a different structure. Lack of unity is shown because these linkers lack a .

(2) This application contains claims directed to more than one species of polypeptide of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are:
GLP-1, G-CSF, hGH, EPO, glucagon, oxyntomodulin, insulin, growth hormone-releasing hormone, growth hormone-releasing peptide, an interferon (specify type), interferon receptors (specify type), G-protein-coupled receptor (specify type), an interleukin (specify type; e.g., IL-1), an interleukin receptor (specify type), an enzyme (specify type), an interleukin-binding protein (specify type), a cytokine-binding protein (specify type), a macrophage-activating factor (specify type), a macrophage peptide (specify type), a B-cell factor (specify type), a T-cell factor (specify type), protein A, an allergy inhibitor (specify type), a cell necrosis glycoprotein (specify type), an immunotoxin (specify type), lymphotoxin, tumor necrosis factor, a tumor suppressor (specify type), a metastasis growth factor (specify type), alpha-1 antitrypsin, albumin, a-lactalbumin, apolipoprotein-E, an angiopoietin (specify type), hemoglobin, thrombin, a thrombin receptor-activating peptide (specify type), thrombomodulin, Factor VII, Factor VIIa, Factor VIII, Factor IX, Factor XIII, a plasminogen-activating factor (specify type), a fibrin-binding peptide (specify type), urokinase, streptokinase, hirudin, protein C, C-reactive protein, a renin inhibitor (specify type), a collagenase inhibitor (specify type), superoxide dismutase, leptin, platelet-derived growth factor, epithelial growth factor, epidermal growth factor, angiostatin, angiotensin, bone growth factor, bone-stimulating protein, calcitonin, atriopeptin, a cartilage-inducing factor (specify type), elcatonin, a connective tissue-activating factor (specify type), tissue factor pathway inhibitor, follicle-stimulating hormone, luteinizing hormone, luteinizing hormone-releasing hormone, nerve growth factor, parathyroid hormone, relaxin, secretin, somatomedin, insulin-like 
Currently, the following claim(s) are generic: 1-9 and 12-29.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each polypeptide is a molecule with a different structure. Lack of unity is shown because these polypeptides lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each polypeptide species was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

Applicants are required, in reply to this action, to elect a single species of (1) non-peptidyl linker and (2) polypeptide, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim. 

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646